
	
		III
		111th CONGRESS
		2d Session
		S. RES. 613
		IN THE SENATE OF THE UNITED STATES
		
			August 5, 2010
			Mr. Cornyn (for himself
			 and Mr. Dodd) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Recognizing the 63rd anniversary of India’s
		  independence, expressing appreciation to Americans of Indian descent for their
		  contributions to society, and expressing support and optimism for the strategic
		  partnership and friendship between the United States and India in the
		  future.
	
	
		Whereas on August 15, 1947, India gained independence from
			 Great Britain and became a sovereign nation;
		Whereas August 15 is celebrated in India as Independence
			 Day;
		Whereas India is the largest democracy in the
			 world;
		Whereas India has one of the largest and most dynamic
			 economies in the world;
		Whereas, in recent years, the United States and India have
			 pursued a strategic partnership based on common interests and shared
			 commitments to freedom, democracy, pluralism, human rights, and the rule of
			 law;
		Whereas President Barack Obama referred to the
			 relationship between the United States and India as “one of the defining
			 partnerships of the 21st century” at the first State dinner hosted by President
			 Obama, which was held in honor of Indian Prime Minister Manmohan Singh in
			 November 2009;
		Whereas the United States and India completed the
			 inaugural round of the United States-India Strategic Dialogue in June
			 2010;
		Whereas the United States and India have undertaken a
			 cooperative effort in the area of civilian nuclear power, which Congress
			 approved through the enactment of the United States-India Nuclear Cooperation
			 Approval and Nonproliferation Enhancement Act (Public Law 110–369; 122 Stat.
			 4028);
		Whereas the strong relationship between the United States
			 and India, based on mutual trust and respect, enables close collaboration
			 across a broad spectrum of strategic interests, including counterterrorism,
			 democracy promotion, regional economic development, human rights, and
			 scientific research;
		Whereas the United States and India have balanced,
			 growing, and mutually beneficial trade and investment ties that create jobs in
			 both countries;
		Whereas, since 2001, Indians have comprised the largest
			 foreign student population on college campuses in the United States, accounting
			 for approximately 15 percent of all foreign students in the United
			 States;
		Whereas there are more than 2,000,000 Americans of Indian
			 descent in the United States;
		Whereas Americans of Indian descent have made lasting
			 contributions to the social and economic fabric of the United States;
			 and
		Whereas Americans of Indian descent continue to enrich all
			 sectors of public life in the United States, including as government, military,
			 and law enforcement officials working to uphold the Constitution of the United
			 States and to protect all people in the United States: Now, therefore, be
			 it
		
	
		That the Senate—
			(1)recognizes the
			 63rd anniversary of India’s independence;
			(2)celebrates the
			 contributions of Americans of Indian descent to society in the United States;
			 and
			(3)remains committed
			 to fostering and advancing the strategic partnership between the United States
			 and India in the future.
			
